DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 4-5, 7-21, 26-31 are currently pending.
Response to Amendment
The amendment filed on 05/27/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 03/12/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7-11, 13-17, 21, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0243818), and further in view of Kubota et al  (PG  Pub 20140285989), and Sainoo et al. (US 2012/0103415) and Yanagida (Pat No. 6204558).
Regarding claim 1 and 5, Kim teaches a solar cell module (Figures 1 and 5; [0046]) comprising:
a plurality of solar cells (C1, C2) including a first solar cell (C1) and a second solar cell (C2) (corresponding to the claimed “a plurality of solar cells” feature) (Figure 1; [0048]), where each solar cell (C1, C2) includes: 
a semiconductor substrate (110) (corresponding to the claimed “a semiconductor substrate” feature) (Figures 2 and 4; [0050]), and 
a plurality of first and second electrodes (C141, C142) (corresponding to the claimed “first and second electrodes” feature), where 
the first electrodes (C141) are connected to emitter regions (121) of a second conductive type and the second electrodes (C142) are connected to back 
the first and second electrodes (C141, C142) are extended in a first direction on the back surface of the semiconductor substrate (110) (corresponding to the claimed “is extended in a first direction on a back surface of the semiconductor substrate” feature) (Figures 1, 3, and 4; [0050], [0062], [0063]); 
first conductive lines (P1) (corresponding to the claimed “a first conductive line” feature) (Figures 1 and 4; [0048], [0075], [0076]), where
the first conductive lines (P1) are extended in a second direction crossing the first direction on the back surface of the semiconductor substrate (110) (corresponding to the claimed “extended in a second direction crossing the first direction on the back surface of the semiconductor substrate” feature) (Figures 1 and 4; [0048], [0075], [0076]),
the first conductive lines (P1) are connected to the plurality of first electrodes (C141) through a conductive adhesive (CA) (corresponding to the claimed “connected to the first electrodes through a conductive adhesive” feature) (Figure 4; [0076]-[0079]),
the first conductive lines (P1) are insulated from the plurality of second electrodes (C142) by an insulating layer (IL) (corresponding to the claimed 
each of the first conductive lines (P1) comprises a core and a coating layer on the core (corresponding to the claimed “wherein each of the first…conductive lines includes a core and a coating layer coating the core” feature) ([0076]);
second conductive lines (P2) (corresponding to the claimed “a second conductive line” feature) (Figures 1 and 4; [0048], [0075], [0076]), where
the second conductive lines (P2) are extended in the second direction crossing the first direction on the back surface of the semiconductor substrate (110), and are spaced apart from the first conductive lines (P1)in the first direction (corresponding to the claimed “extended in the second direction and spaced apart from the first conductive line in the first direction on the back surface of the semiconductor substrate” feature) (Figures 1 and 4; [0048], [0075], [0076]),
the second conductive lines (P2) are connected to the plurality of second electrodes (C142) through the conductive adhesive (CA) (corresponding to the claimed “connected to the second electrodes through the conductive adhesive” feature) (Figure 4; [0076]-[0079]),
the second conductive lines (P2) are insulated from the plurality of first electrodes (C141) by the insulating layer (IL) (corresponding to the claimed “insulated from the first electrodes by the insulating layer” features) (Figure 4; [0081]); and
each of the second conductive lines (P2) comprises a core and a coating layer on the core (corresponding to the claimed “wherein each of the…second conductive lines includes a core and a coating layer coating the core” feature) ([0076]);
a front transparent substrate (FG) on the plurality of solar cells (C1, C2) (corresponding to the claimed “a front transparent substrate on the plurality of solar cells” feature) (Figure 5; [0091]); 
a back sheet (BS) beneath the plurality of solar cells (C1, C2) (corresponding to the claimed “a back substrate under the plurality of solar cells” feature) (Figure 5; [0091]); and 
an encapsulant (EC1, EC2) between the front transparent substrate and the solar cells (C1, C2) and between the back sheet (BS) and the solar cells (C1, C2) (corresponding to the claimed “an encapsulant between the front transparent substrate and the plurality of solar cells and between the back substrate and the plurality of solar cells” feature) (Figure 5; [0091]), where
a thermal temperature in the lamination process is about 145°C to 170°C (corresponding to the claimed “a lamination temperature of the encapsulant” feature) ([0091]). 
Kim does not explicitly teach that the conductive adhesive (CA) includes a first adhesive layer having a first contact portion directly contacting the first electrode and a second adhesive layer directly contacting the first adhesive layer and having second contact portion directly contacting the first conductive line, where the first adhesive layer is positioned on the first electrodes (C141) at each of the crossings between the first conductive lines (P1) and the first 
Kubota et al teaches using the solder joint material for bonding the semiconductor device which is light receiving element where the solder joint material comprising a high melting point solder joint portion 41 and a low melting point solder joint portion 42 [fig 1 abstract para 3 30-31] where low melting point of solder joint portion 42 is made of Sn-Bi and high melting point of solder joint portion 41 is made of Sn-Ag-Cu [para 30].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the conductive adhesive of Kim with the solder joint of Kubota et al where the portion 42 is considered to be the second adhesive layer and portion is considered to be the first adhesive layer for improving bonding’s strength [para 51-52].
As for combination, a first adhesive layer

Modified Kim teaches that the first and second low melting point solder layers (41,42) are made of solder paste. However, modified Kim does not explicitly teach that the solder pastes of the first and second low melting point solder layers (41, 42) are epoxy solder pastes, as claimed.
Sainoo teaches a similar solar cell module comprising solar cells (30) and an interconnection sheet (10) (Figure 10; [0158]-[0159]). The solar cells (30) include electrodes (34, 35) (correlating to the solar cells with first and second electrodes of Kim) and the interconnection sheet (10) includes wires (12, 13) (correlating to the conductive lines of Kim) (Figure 10; [0158]-[0159]). The electrodes (34, 35) are connected to the wires (12, 13) via a resin composition (17a) (correlating to the solder layers (16, 17) and solder bump (15) of modified Kim) (Figure 10; [0158]-[0159]). The resin composition (17a) is a solder paste including epoxy resin (17) and solder (25) (corresponding to the claimed “first epoxy solder paste” and “second epoxy solder paste” features) (Figure 10; [0158]). Sainoo further teaches that the solder (25) can be SnPb solder or SnBi solder ([0081]). Sainoo teaches that this resin composition (17a) of epoxy resin (17) and SnPb or SnBi solder (25) is a known and suitable solder paste for the intended use of connecting solar cell electrodes with wires on the interconnection sheet, which is the same intended use as the solder layers of modified Kim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the first and second low melting point solder layers of solder paste of modified Kim including epoxy solder as taught by Sainoo, as Sainoo teaches 
Modified Kim et al teaches the claimed limitation, but modified Kim does not teach the length portion of the first and second adhesive layer as claimed.
Yanagida teaches a solder bump comprising a length of a bottom portion of the second low melting point solder layer 22 is longer than a length of a bottom portion of the solder bump 20 of the combined first low melting point solder layer in the second direction, and thus this length of the second low melting point solder layer can be considered to be formed in a “long pattern”, as claimed [fig 1C]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of bottom portion of the first and second adhesive layer of modified Kim to be the same of Yanagida since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).

With respect to the claimed melting point limitations, modified Kim teaches a high melting point solder joint portion 41 and a low melting point solder joint portion 42 [fig 1 abstract para 3 30-31] where low melting point of solder joint portion 42 is made of Sn-Bi which has a melting point of 139°C and high melting point of solder joint portion 41 is made of Sn-Ag-
Also, the recitation “ a tabbing process… solar cell module” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding claim 4, modified Kim teaches a thickness of the second adhesive layer being less than that of the first adhesive layer [fig 1, Kubota et al].
Regarding claim 7, modified Kim teaches the second adhesive layer is positioned on each first adhesive layer. 
Regarding claim 8, modified Kim teaches at least a portion of the second adhesive layer being formed in a long pattern and is continuously formed in the second direction to electrically connect two adjacent electrodes in the second direction [fig 6, 7 Kim]
Regarding claim 9, modified Kim teaches the invention as discussed above in claim 8. The back surface of the semiconductor substrate (110) has a middle portion and two edge 

    PNG
    media_image1.png
    1023
    942
    media_image1.png
    Greyscale

Regarding claim 10, modified Kim teaches the invention as discussed above in claim 9. Further, in each of the edge portions, the location of the long pattern of the second low melting point solder layers associated with the first conductive lines (P1) is different from the location of the long pattern of the second low melting point solder layers associated with the second conductive lines (P2), as the conductive lines (P1, P2) are shown as being spaced apart from each 
Regarding claim 11, modified Kim teaches the invention as discussed above in claim 9. As the second low melting point solder layer is positioned on the solder bump of the combined first low melting point solder layer (16)/solder bump (15), the long pattern of the second low melting point solder layer necessarily overlaps with the solder bump of the combined first low melting point solder layer (16)/solder bump (15), as claimed. Further, the second low melting point solder layer is adjacent to the insulating layers (IL) and so the long pattern of the second low melting point solder layer would overlap the insulating layers in the sideways direction (Figures 1 and 4). 
Regarding claim 13, modified Kim teaches the invention as discussed above in claim 9. Kim teaches the two edge portions, as notated in claim 9 above, where the two edge portions include a right edge portion adjacent to the right edge of the semiconductor substrate (110) to which the first conductive line (P1) protrudes, and a left edge portion adjacent the left edge of the semiconductor substrate (110) to which the second conductive line (P2) protrudes (corresponding to the claimed "wherein the edge portions of the semiconductor substrate include: a first edge portion adjacent to a first side of the semiconductor substrate, to which the first conductive line protrudes; and a second edge portion positioned opposite the first side and adjacent to a second side of the semiconductor substrate, to which the second conductive line protrudes” feature) (notated Figure 1 above in claim 9).
Regarding claim 14, modified Kim teaches the invention as discussed above in claim 13. In the right edge portion, there are two long patterns of the second low melting point solder layer for each first conductive line (P1) and there is only one long pattern of the second low melting point solder layer for each second conductive line (P2) (see notated Figure 1 above in claim 9). Thus, the total length in the second direction of the long pattern of the second low melting point solder layer with the first conductive line (P1) is longer than the total length in the second direction of the long pattern of the second low melting point solder layer with the second conductive line (P2) (corresponding to the claimed “wherein in the first edge portion of the semiconductor substrate, the second direction length of the long pattern overlapping the first conductive line is longer than the second direction length of the long pattern overlapping the second conductive line” feature) (notated Figure 1 above, see the dashed circles in the right edge portion).
Regarding claim 15, modified Kim teaches the invention as discussed above in claim 13. Further, there are two long patterns of the second low melting point solder layer for each first conductive line (P1) in the right edge portion, and there is only one long pattern of the second low melting point solder layer for each first conductive line (P1) in the left edge portion (see notated Figure 1 above in claim 9). Thus, the total length in the second direction of the long pattern of the second low melting point solder layer with the first conductive line (P1) is longer in the right edge portion than in the left edge portion (corresponding to the claimed “wherein the second direction length of the long pattern overlapping the first conductive line in the first edge portion is longer than the second direction length of the long pattern overlapping the first conductive line in the second edge portion” feature) (notated Figure 1 above, see dashed circles on P1 in the right and left edge portions).
Regarding claim 16, modified Kim teaches the invention as discussed above in claim 13. In the left edge portion, there are two long patterns of the second low melting point solder layer for each second conductive line (P2) and there is only one long pattern of the second low melting point solder layer for each first conductive line (P1) (see notated Figure 1 above in claim 9). Thus, the total length in the second direction of the long pattern of the second low melting point solder layer with the second conductive line (P2) is longer than the total length in the second direction of the long pattern of the second low melting point solder layer with the first conductive line (P1)(corresponding to the claimed “wherein in the second edge portion of the semiconductor substrate, the second direction length of the long pattern overlapping the second conductive line is longer than the second direction length of the long pattern overlapping the first conductive line” feature) (notated Figure 1 above, see the dashed circles in the left edge portion).
Regarding claim 17, modified Kim teaches the invention as discussed above in claim 13. Further, there are two long patterns of the second low melting point solder layer for each second conductive line (P2) in the left edge portion, and there is only one long pattern of the second low melting point solder layer for each second conductive line (P2) in the right edge portion (see notated Figure 1 above in claim 9). Thus, the total length in the second direction of the long pattern of the second low melting point solder layer with the second conductive line (P2) is longer in the left edge portion than in the right edge portion (corresponding to the claimed “wherein the second direction length of the long pattern overlapping the second conductive line in the second edge portion is longer than the second direction length of the long pattern overlapping the second conductive line in the first edge portion” feature) (notated Figure 1 above, see dashed circles on P2 in the right and left edge portions).
Regarding claim 21, modified Kim teaches the invention as discussed above in claim 1. The solar cell module further includes an interconnector (IC) disposed between the first solar cell (C1) and the second solar cell (C2) that are adjacent to each other (corresponding to the claimed “an interconnector disposed between a first solar cell and a second solar cell adjacent to the first solar cell among the plurality of solar cells” feature) (Figures 1 and 4; [0048]). The interconnector (IC) extends in the first direction (corresponding to the claimed “extended in the first direction” feature) (Figure 1). Further, the first conductive lines (P1) of the first solar cell (C1) and the second conductive lines (P2) of the second solar cell (C2) are each connected to the interconnector (IC) to connect the solar cells (C1, C2) in series (corresponding to the claimed “wherein the first conductive line connected to the first solar cell and the second conductive line connected to the second solar cell are commonly connected to the interconnector, and the first and second solar cells are connected in series to each other in the second direction by the interconnector” feature) (Figure 1; [0048]-[0049]).
Regarding claim 28, modified Kim teaches the invention as discussed above in claim 1, including that the thermal temperature in the lamination process is about 145°C to 170°C ([0091]), which overlaps with the claimed “160 °C to 170 °C”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 30, modified Kim teaches a firs direction width of the second adhesive layer being less than that of first adhesive [fig 1C, Yanagida]
Regarding claim 31, modified Kim teaches a first direction width of the insulating layer is greater than both a first direction width of the second adhesive layer and a first direction width of the first adhesive layer [fig 6,7 Kim]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0243818) in view of Kubota et al  (PG  Pub 20140285989) and Sainoo et al. (US 2012/0103415) as applied to claim 9 above, and further in view of Niinobe et al. (US 2014/0366928).
 Regarding claim 12, modified Kim teaches the invention as discussed above in claim 9, but does not explicitly teach that in the edge portions of the semiconductor substrate, a second direction length of the second low melting point solder layer having the long pattern is greater than a distance between both ends of two crossings, where the two crossings are points that one of the first and second conductive lines (P1, P2) cross each of the first and second electrodes that are adjacent to each other in the second direction, as claimed.
Niinobe teaches light receiving elements which can be solar batteries that includes a back electrode and an inter-element connecting body that connects adjacent solar batteries (Figures 1-3). The inter-element connecting body is applied to the back electrode by applying a conductive adhesive on the length of the inter-element connecting body ([0406]). Further, the back electrode includes first electrode (12) and second electrode (14) that extend in the length direction and are separated from each other by a pitch (correlating to “a distance between both ends of two crossings” as claimed) (Figure 3; [0115]). Niinobe teaches that the pitch between the first and second electrodes is related to current extraction efficiency, dispersion length of the carriers, internal resistance, and photoelectric conversion efficiency ([0136], [0199], [0201], [0339]). It is 
As the current extraction efficiency, dispersion length of the carriers, internal resistance, and photoelectric conversion efficiency are variables that can be modified, among others, by adjusting the pitch between the first and second electrodes, the pitch between the first and second electrodes, and thus the precise relationship between the second direction length of the second low melting point solder layer and the distance between both ends of points that one of the first and second conductive lines cross each of the adjacent first and second electrodes in the second direction (i.e. the pitch between the first and second electrodes) in the edge portions, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed relationship between the second direction length of the second low melting point solder layer and the pitch between the first and second electrodes in the edge portions cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pitch between the first and second electrodes, thus optimizing the relationship between the second direction length of the second low melting point solder layer and the pitch between the first and second electrodes in the edge portions in the solar cell module of modified Kim to obtain the desired balance between the current extraction efficiency, dispersion length of the carriers, internal resistance, and photoelectric conversion efficiency as taught by Niinobe (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim In re Aller, 105 USPQ 223). 
Further, modified Kim does not explicitly teach that in the edge portions of the semiconductor substrate, a second direction length of the second low melting point solder layer having the long pattern is less than 10% of a maximum second direction length of the semiconductor substrate, as claimed.
Niinobe teaches the solar batteries as discussed above. Niinobe teaches that the inter-element connecting body is applied to the back electrode by applying a conductive adhesive on the entire length of the inter-element connecting body ([0406]). Niinobe further teaches that the size of the inter-element connecting body can be reduced to reduce an extension length due to a coefficient of thermal expansion ([0406]), while also teaching that the area coverage of the connecting body in relation to the area of the solar battery is related to resistance and amount of light reflected ([0119]). It necessarily follows that as the conductive adhesive is on the entire length of the inter-element connecting body that as the size and length of the inter-element connecting body changes, so does the size and length of the conductive adhesive. Thus, Niinobe teaches that adjusting the length and area coverage of inter-element connecting body in relation to the size of the semiconductor substrate, and thus the length and area coverage of the conductive adhesive, affects certain variables, such as the coefficient of thermal expansion, resistance, and the amount of light reflected. 
As the coefficient of thermal expansion, resistance, and the amount of light reflected are variables that can be modified, among others, by adjusting the length and area coverage of the conductive lines, and thus the length and area coverage of the second low melting point solder layer, in relation to the size of the semiconductor substrate, the precise relationship between the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Further, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, absent a showing of criticality, it would have been .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0243818) in view of Kubota et al  (PG  Pub 20140285989)and Sainoo et al. (US 2012/0103415) as applied to claim 9 above, and further in view of Chuang et al. (US 2014/0352773). 
Regarding claim 18, modified Kim teaches the invention as discussed above in claim 9. Kim teaches that the first and second electrodes (C141, C142) can have an intermittently cut shape in the second direction, where they are not formed in a formation portion of the insulating layer (IL), which would be disposed beneath the respective first or second conductive line (P1, P2) (corresponding to the claimed “wherein the first electrodes in both the edge portions of the semiconductor substrate include: a plurality of first finger electrodes, that are extended in the first direction and are disconnected in a portion in which the second conductive line is positioned” and “wherein the second electrodes in both the edge portions of the semiconductor substrate include: a plurality of second finger electrodes, that are extended in the first direction and are disconnected in a portion in which the first conductive line is positioned” features) ([0072]-[0073]). Kim does not explicitly teach that the first electrode (C141) includes a first connection electrode positioned inside an overlap portion between the first conductive line (P1) 
Chuang teaches a solar cell comprising a photovoltaic substrate (100) and a plurality of finger electrodes (110) (Figure 2B; [0030]). Further, there are a plurality of connecting line electrodes (130), where each connecting line electrode (130) connects the each set of free ends of the adjacent finger electrodes (110) (corresponding to the claimed “a first connection electrode…connects the plurality of first finger electrodes in the second direction” and “a second connection electrode…connects the plurality of second finger electrodes in the second direction” features) (Figure 2B; [0030]). The connecting line electrodes (130) can have a zigzag shape ([0034]). The connecting line electrodes (130) allow the current path to be shortened ([0031]-[0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the intermittent electrodes of the first and second electrodes of modified Kim, and further include zigzag shaped connecting line electrodes that each connect each set of broken free ends of the adjacent intermittent electrodes as taught by Chuang in order to allow the current path to be shortened.
It necessarily follows that as the intermittent electrodes are broken in the formation portion of the insulating layer (IL), which would be disposed beneath the respective first or second conductive line (P1, P2), and the connecting line electrodes are formed where the broken free ends of the intermittent electrodes are, then the connecting line electrodes would necessarily 
Regarding claim 19, modified Kim teaches the invention as discussed above in claim 18, including that the connecting line electrodes (130) have a zigzag shape (corresponding to the claimed “wherein each of the first and second connection electrodes is formed in a zigzag shape in both the edge portions of the semiconductor substrate” feature) ([0034]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0243818) in view of Kubota et al  (PG  Pub 20140285989), Sainoo et al. (US 2012/0103415), and Chuang et al. (US 2014/0352773), as applied to claim 18 above, and further in view of Taira et al. (US 2012/0125396). 
Regarding claim 20, modified Kim teaches the invention as discussed above in claim 18, but does not explicitly teach that the first and second electrodes (C141, C142) in both the edge portions further include a first and second branch electrode respectively protruding from the first and second intermittent electrodes in the second direction in the overlap portion between the respective first or second conductive line  (P1, P2) and the respective first or second intermittent electrodes, as claimed.
Taira teaches a solar cell (1) comprising a rear-side electrode (12), where the rear-side electrode (12) comprises finger electrodes (120) (correlating to the intermittent electrodes of modified Kim) and zigzag electrodes (121) that connect the finger electrodes (120) (correlating to the connecting line electrodes of modified Kim) (Figure 23B; [0065], [0103]).  The finger electrodes (120) further include auxiliary electrode sections (124a) that protrude perpendicularly from the finger electrodes (120) (corresponding to the claimed "wherein the first electrodes in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first and second intermittent electrodes with the connecting line electrodes of modified Kim, and further include auxiliary electrode sections that protrude perpendicularly from the intermittent electrodes, where the auxiliary electrode sections are included only in the region where the connecting line electrodes are disposed, as taught by Taira, as the auxiliary electrodes help relieve shear stress, reduce malfunctions caused by cracks in the solar cells, and allow for mechanical error to be made during bonding.
It necessarily follows that as the auxiliary electrode sections protrude perpendicularly from the intermittent electrodes, they would protrude in the second direction, as claimed. Further, it necessarily follows that as the auxiliary electrode sections are formed only in the region of the intermittent electrodes where the zigzag connecting line electrodes are disposed, then the auxiliary electrode sections would be positioned in the overlap portion between the respective first or second conductive line and the respective first or second intermittent . 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0243818) in view of Kubota et al  (PG  Pub 20140285989) and Sainoo et al. (US 2012/0103415) as applied to claim 4 above, and further in view of Tomono (US 2006/0033214).
Regarding claim 26, modified Kim teaches the invention as discussed above in claim 4. 
Tomono teaches a semiconductor device (10) (correlating to the solar cell module of Kim) comprising a semiconductor element (11) having first electrode pads (12) (correlating to the solar cells with first and second electrodes of Kim) and a circuit substrate (13) having second electrode pads (14) (correlating to the conductive lines of Kim) (Figure 1; [0033]). Tomono is considered analogous art as (1) Tomono is in the field of semiconductor devices, which is the same field of the instant application, and (2) Tomono is reasonably pertinent to the particular problem with which the applicant was concerned, as both Tomono and the present invention are concerned with bonding of electrodes with a conductive connector line/circuit. Each first electrode pad (12) is electrically and mechanically bonded to a corresponding one of the second electrode pads (14) by connection parts (correlating to the conductive adhesive of Kim) (Figure 1; [0033]). Each connection part includes a first low melting point solder layer (16) directly positioned on the first electrode pad (12), a solder bump (15) of a high melting point solder directly positioned on the first low melting point solder layer (16), and a second low melting point solder layer (17) directly positioned on the solder bump (15), such that the first electrode pad (12) and the second electrode pad (14) are electrically connected through the first low melting point solder layer (16), the solder bump (15), and the second low melting point solder 
Tomono teaches that the thicknesses of the first and second low melting point solder layers are set in relation to the amount of warp of the circuit, as the thicknesses are related to the tracing of the warping, amount of solder bump solder material, deterioration of the heat cycle 
As the tracing of the warping, amount of solder bump solder material, deterioration of the heat cycle characteristics, and reliability are variables that can be modified, among others, by adjusting the thicknesses of the first and second low melting point solder layer, and thus adjusting the relationship between the thickness of the second low melting point solder layer and the combined first low melting point solder layer (16)/solder bump (15), the precise relationship between the thicknesses would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed thickness relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the thicknesses of the first and second low melting point solder layer, and thus the relationship between the thickness of the second low melting point solder layer and the first low melting point solder layer, in the solar cell module of modified Kim to obtain the desired balance between the tracing of the warping, amount of solder bump solder material, deterioration of the heat cycle characteristics, and reliability as taught by Tomono (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 27, modified Kim teaches the invention as discussed above in claim.

As the tracing of the warping, amount of solder bump solder material, deterioration of the heat cycle characteristics, and reliability are variables that can be modified, among others, by adjusting the thicknesses of the first and second low melting point solder layer, and thus adjusting the relationship between the thickness of the second low melting point solder layer and the combined first low melting point solder layer (16)/solder bump (15), the precise relationship between the thicknesses would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed thickness relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the thicknesses of the first and second low melting point solder layer, and thus the relationship between the thickness of the second low melting point solder layer and the first low melting point solder layer, in the solar cell module of modified Kim to obtain the desired balance between the tracing of the warping, amount of solder bump solder material, deterioration of the heat cycle characteristics, and reliability as taught by Tomono (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0243818) in view of Kubota et al  (PG  Pub 20140285989) and Sainoo et al. (US 2012/0103415) as applied to claim 4 above, and further in view of Fujimori et al (PG pub 20040046252)

Regarding claim 29, modified Kim teaches the invention as discussed above in claim 1. The conductive lines (P1, P2) have the coating layer on the outside of the core, and so as seen in cross-section, such as in Figure 5, the coating layer on each conductive line would have a first portion that faces the solar cell and a second portion that faces the back sheet (BS). Thus, as seen in Figure 5 of Kim, the insulating layer (IL) is separated from the second portion that faces the back sheet (BS) of the coating layer on the respective conductive line by the first portion of the coating layer and the core (corresponding to the claimed “wherein the insulating layer is separated from the coating layer by a predetermined distance” feature) (Figure 5). Additionally, it can be said that the insulating layer between the first electrodes (C141) and second conductive line (P2) is separated by a distance from the coating layer of the first conductive line (P1), while the insulating layer between the second electrodes (C142) and the first conductive line (P1) is separated by a distance from the coating layer of the second conductive line (corresponding to the claimed “wherein the insulating layer is separated from the coating layer by a predetermined distance” feature) (Figure 5).
Modified Kim teaches the claimed limitation, but modified Kim does not teach the thickness of the first adhesive layer between one of the first and second electrodes and one of the first and second conductive lines is greater than a thickness of the insulating layer between the other of the first and second electrodes and the one of the first and second conductive lines.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the insulating layer between the first and second electrodes and the one of the first and second conductive lines to be smaller than teach the thickness of the first adhesive layer between the other first and second electrodes and one of the first and second conductive lines as taught by Fujimori et al 	since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Kubota does not teach first and second adhesive as claimed.
The examiner respect fully disagrees. Kim teaches the conductive adhesive being directly connected to first and second electrodes. Kubota is only applied to teach Kubota et al teaches using the solder joint material for bonding the semiconductor device which is light receiving element where the solder joint material comprising a high melting point solder joint portion 41 and a low melting point solder joint portion 42 [fig 1 abstract para 3 30-31] where low melting point of solder joint portion 42 is made of Sn-Bi and high melting point of solder joint portion 41 is made of Sn-Ag-Cu [para 30]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the conductive adhesive of Kim with the solder joint of Kubota et al where the portion 42 is considered to be the second adhesive 
Yamagida does not teach second direction length of the second adhesive layer being longer than that of first adhesive layer.
The examiner respectfully disagrees. Yamagida teaches •	second direction length of the second adhesive layer being longer than that of first adhesive layer as set forth above.

    PNG
    media_image2.png
    345
    830
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/UYEN M TRAN/Primary Examiner, Art Unit 1726